STATE OF MICHIGAN

                            COURT OF APPEALS



ALVARO AGUILLON,                                         UNPUBLISHED
                                                         May 18, 2017
              Plaintiff/Counter-Defendant-
              Appellee,

v                                                        No. 331259
                                                         Kent Circuit Court
FERNANDO FERNANDEZ,                                      LC No. 14-011668-NO

              Defendant/Counter-Plaintiff-
              Appellant.


Before: MARKEY, P.J., and MURPHY and METER, JJ.

MURPHY, J. (concurring).

       I concur in result only.




                                                   /s/ William B. Murphy




                                             -1-